 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 GREGORY STIEGLER,                                            Case No. 2:14-cv-01274-APG-DJA

 4                          Petitioner,
           v.                                                                     ORDER
 5 WARDEN NEVEN, et al.,
                                                                              (ECF No. 53)
 6                          Respondents.

 7

 8

 9          Petitioner Gregory Stiegler, a Nevada state prisoner proceeding pro se, has filed an

10 amended petition for writ of habeas corpus under 28 U.S.C. § 2254. ECF No. 36. Stiegler has

11 now filed a motion seeking an “additional 30 days, to and including March 7th, 2020,” to oppose

12 the respondents’ Motion to Dismiss. ECF No. 53. He contends that the current response

13 deadline is February 6, 2020, citing the July 30, 2019 Order reopening this case and setting a

14 briefing schedule.

15          The briefing schedule in the cited order states: “Stiegler shall have 60 days following

16 service of the answer to file and serve a reply brief. If a dispositive motion is filed, the parties

17 shall brief the motion in accordance with Local Rule 7-2.” ECF No. 42 at 1 (emphasis added).1

18 Local Rule 7-2(b) provides that, for all motions other than a summary judgment motion, “the

19 deadline to file and serve any points and authorities in response to the motion is 14 days after

20 service of the motion.” Because the respondents filed their motion to dismiss on December 5,

21

22
     1
     When the respondents received an extension of time to answer or otherwise respond to the amended
23 petition, I repeated that Stiegler “will have 60 days after service of any answer to file a reply in support of
   the amended petition. But if the respondents file a dispositive motion instead of an answer, the response
   and reply deadlines will be governed instead by LR 7-2(b).” ECF No. 49 (emphasis added).
 1 2019, under LR 7-2(b), Stiegler’s opposition was due December 19, 2019. His current motion,

 2 signed and dated January 24, 2020, was filed over a month after the response deadline expired.

 3         When requesting an extension of a deadline set by a scheduling order, the Local Rules of

 4 Practice require the moving party to state (1) the reasons for an extension, (2) indicate whether it

 5 is the first, second, third, etc. request, and (3) show good cause for the extension. LR IA 6-1(a);

 6 LR 26-4. If the deadline has already expired, the Local Rules further require the moving party to

 7 demonstrate that the failure to meet the deadline was the result of excusable neglect. Id.

 8         Stiegler may have overlooked the complete language of the scheduling orders. I

 9 appreciate that it is difficult for pro se petitioners to litigate their claims. Petitioners are well

10 advised to familiarize themselves with the Local Rules of Practice, the Federal Rules of Civil

11 Procedure, and relevant case law as much as possible, and to pay careful attention to all

12 instructions stated in court orders. Nevertheless, I will grant a 30-day extension from the date of

13 this order to allow Stiegler to oppose the motion to dismiss.

14         I THEREFORE ORDER that petitioner Gregory Stiegler’s Motion for Enlargement of

15 Time (ECF No. 53) is GRANTED IN PART. Stiegler has until March 4, 2020, to oppose the

16 respondents’ motion to dismiss. The respondents reply deadline remains controlled by Local

17 Rules 7-2(b).

18         Dated: February 3, 2020.

19                                                          ________________________________
                                                            ANDREW P. GORDON
20                                                          UNITED STATES DISTRICT JUDGE

21

22

23



                                                       2
